Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the initial office action that has been issued in response to patent application, 16/649,480, filed on 03/20/2020. Claims 1-21, as originally filed, are currently pending and have been considered below. Claim 1, 11 21 are independent claim.

Priority
The application is a 371 of PCT/EP2017/075570 filed on 10/06/2017. 

Drawings
The drawings filed on 03/20/2020 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS's) submitted on 06/03/2020, 12/09/2020 and 06/10/2021 is in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is not directed to patent eligible subject matter.  Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 21 recites “a computer readable medium for storing instruction code” is directed to non-statutory subject matter. Paragraph 31 of specification, filed on 03/20/2020, discusses that memory can be any tangible, non-transitory computer readable storage medium. But the applicant is not claiming memory in claim 21. It is not clear if the recited “a computer readable medium” in claim 21 is transitory or non-transitory. The claims fall outside the scope of patent-eligible subject matter at least because the claimed memory storing computer executable instructions in light of the supporting disclosure is broad enough to encompass transitory embodiments. 
 (See MPEP 2106-2106.01) Non-limiting examples of claims that are not directed to one of the statutory categories:
i. transitory forms of signal transmission (for example, a propagating electrical or electromagnetic signal per se), In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, ___ (Fed. Cir. 2007);
vi. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72.
A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.
Invitation to Participate in DSMER Pilot Program

The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 112(b) 
The following is a quotation of the second paragraph of 35 U.S.C. 112: 
(b) CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly
claiming the subject matter which the applicant regards as his invention.
Claims 4, 10, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 and 14 recite “receiving a second encrypted block” Claim 4 further recites “decrypting the first encrypted blob and the second encrypted blob”.
Claim 10 and 20 recite “while the vehicle is in motion”.
All the antecedent basis issues as discussed above in claim 4,10, 14 and 20 make the claim incomprehensible. Thus claims are vague and indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1-2, 5-6, 9-12, 15-16 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bates (US Patent Application Publication No 2005/0083172 A1). 

Regarding Claim 1, Bates discloses a method for actuating a locking mechanism on a container, the method comprising: 
receiving, at a computing device associated with the container, a policy for actuating the locking mechanism (Bates, ¶[0007], the container is controllably locked using an electronically actuated locking mechanism. The locking mechanism is caused to unlock the container if a condition is met. The condition can be based on geographical location, date or time); 
determining, at the computing device, that conditions within the policy have been met (Bates, ¶[0012], storing in memory a desired geographical location that comprises at least three geographical points and enabling the locking mechanism to unlock the container if the determined geographical location matches the desired geographical location); and 
actuating the locking mechanism (Bates, ¶[0013], enabling the locking mechanism to unlock the container if the determined geographical location falls within an area defined within a radius about the point corresponding to the stored radius).

Regarding Claim 2, Bates discloses the method of claim 1, wherein the policy includes at least one public key to be used for the actuating (Bates, ¶[0036], the key has mechanical portion as well as circuitry which communicates electronically with the lock. Data communicated between the key and lock is encrypted).

Regarding Claim 5, Bates discloses the method of claim 1, wherein the policy includes at least one supplementary data item selected from: a geographic location within which the locking mechanism may be actuated; a time within which the locking mechanism may be actuated; or sensor reading ranges for sensors associated with the computing device within which the locking mechanism may be actuated (Bates, ¶[0041]- ¶[0042], as determined by the GPS receiver, the remote intelligent communication device sends a digital message to the controller enabling the lock to be opened with the key. The receiver receives a point and a radius or three geographic points to define a desired area or location or two point to define a line).

Regarding Claim 6, Bates discloses the method of claim 1, further comprising generating a report based on the actuating, the report including at least a location, timestamp and whether the locking mechanism was locked or unlocked (Bates, ¶[0036], the memory of the circuitry 30 records an audit trail in which lock the associated key has been used. ¶[00113], a determination is made as to whether other requirements for access are met (the vehicle or container is in the desired geographic area at a specified time, the vehicle passed through a specified sequence of desired areas)).
 
Regarding Claim 9, Bates discloses the method of claim 1, wherein the policy includes different conditions for different legs of a trip (Bates, ¶[0110]- ¶[0112], a determination is made as to whether the vehicle or container is off course. An alarm signal is sent (an audible or visible to the driver). A determination is made as to whether the vehicle or container is in a desired geographical area).

Regarding Claim 10, Bates discloses the method of claim 1, wherein the receiving is done dynamically while the vehicle is in motion (Bates, ¶[0013], enabling the locking mechanism to unlock the container if the determined geographical location falls within an area defined within a radius about the point corresponding to the stored radius). 

Regarding Claim 11, Bates discloses a computing device for actuating a locking mechanism on a container, the computing device comprising:
a processor (Bates, Fig-1); and 
a communications subsystem, wherein the computing device is configured to: 
receive a policy for actuating the locking mechanism (Bates, ¶[0007], the container is controllably locked using an electronically actuated locking mechanism. The locking mechanism is caused to unlock the container if a condition is met. The condition can be based on geographical location, date or time); 
determine that conditions within the policy have been met (Bates, ¶[0012], storing in memory a desired geographical location that comprises at least three geographical points and enabling the locking mechanism to unlock the container if the determined geographical location matches the desired geographical location); and 
actuate the locking mechanism (Bates, ¶[0013], enabling the locking mechanism to unlock the container if the determined geographical location falls within an area defined within a radius about the point corresponding to the stored radius).
Regarding Claim 12, Bates discloses the computing device of claim 11, wherein the policy includes at least one public key to be used for the actuating (Bates, ¶[0036], the key has mechanical portion as well as circuitry which communicates electronically with the lock. Data communicated between the key and lock is encrypted).

Regarding Claim 15, Bates discloses the computing device of claim 11, wherein the policy includes at least one supplementary data item selected from: a geographic location within which the locking mechanism may be actuated; a time within which the locking mechanism may be actuated; or sensor reading ranges for sensors associated with the computing device within which the locking mechanism may be actuated (Bates, ¶[0041]- ¶[0042], as determined by the GPS receiver, the remote intelligent communication device sends a digital message to the controller enabling the lock to be opened with the key. The receiver receives a point and a radius or three geographic points to define a desired area or location or two point to define a line).

Regarding Claim 16, Bates discloses the computing device of claim 11, wherein the computing device is further configured to generate a report based on the actuating, the report including at least a location, timestamp and whether the locking mechanism was locked or unlocked (Bates, ¶[0036], the memory of the circuitry 30 records an audit trail in which lock the associated key has been used. ¶[00113], a determination is made as to whether other requirements for access are met (the vehicle or container is in the desired geographic area at a specified time, the vehicle passed through a specified sequence of desired areas)).

Regarding Claim 19, Bates discloses the computing device of claim 11, wherein the policy includes different conditions for different legs of a trip (Bates, ¶[0110]- ¶[0112], a determination is made as to whether the vehicle or container is off course. An alarm signal is sent (an audible or visible to the driver). A determination is made as to whether the vehicle or container is in a desired geographical area).

Regarding Claim 20, Bates discloses the computing device of claim 11, wherein the computing device is configured to receive dynamically while the vehicle is in motion (Bates, ¶[0013], enabling the locking mechanism to unlock the container if the determined geographical location falls within an area defined within a radius about the point corresponding to the stored radius).

Regarding Claim 21, Bates discloses a computer readable medium for storing instruction code for actuating a locking mechanism on a container, the instruction code, when executed by a processor of a computing device causing the computing device to: 
receive a policy for actuating the locking mechanism (Bates, ¶[0007], the container is controllably locked using an electronically actuated locking mechanism. The locking mechanism is caused to unlock the container if a condition is met. The condition can be based on geographical location, date or time); 
determine that conditions within the policy have been met (Bates, ¶[0012], storing in memory a desired geographical location that comprises at least three geographical points and enabling the locking mechanism to unlock the container if the determined geographical location matches the desired geographical location); and 
actuate the locking mechanism (Bates, ¶[0013], enabling the locking mechanism to unlock the container if the determined geographical location falls within an area defined within a radius about the point corresponding to the stored radius).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4, 7-8, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bates (US Patent Application Publication No 2005/0083172 A1) in view of Astrin (US Patent Application Publication No 2006/0250235 A1). 

Regarding Claim 3, Bates discloses the method of claim 2, Bates does not explicitly disclose the following limitation that Astrin teaches:
wherein the policy includes a first public key associated with a first computing device and a second public key associated with a second computing device (Astrin, ¶[0032], messages from sensor network to the lock and messages from the lock to the operation center may be encrypted using public/private key cryptography and digital certificate.  ¶[0055], the communication module may include public/private keys, digital certificate, encryption protocols etc. ¶[0062], the secure license server confirms that communications from locks contain proper certificates, public/private key encryption etc).
 Bates in view of Astrin are analogous art because they are from the “same field of endeavor” and are from the same “problem solving area”. Namely, they pertain to the field of “locking mechanism for cargo container transport security”. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bates in view of Astrin to include the idea of locking and tracking of a container to monitor the state of the container including the detection of container door tampering, undesirable temperature and humidity inside the container.

Regarding Claim 4, Bates in view of Astrin discloses the method of claim 3, wherein the determining comprises: 
receiving an encrypted blob from the first computing device encrypted with a private key associated with the first public key (Astrin, ¶[0062], the secure license server confirms that communications from locks contain proper certificates, public/private key encryption. ¶[0068], monitoring of unauthorized unlock or removal of container doors, sending of silent alerts by the operation center to authorities for suspicious containers, unlocking of containers controlled remotely with an encrypted key. ¶[0073], the lock may determine if the instruction is authorized using public/private key cryptography); 
receiving a second encrypted block from the second computing device encrypted with a second private key associated with the second public key (Astrin, ¶[0062], the secure license server confirms that communications from locks contain proper certificates, public/private key encryption. ¶[0068], monitoring of unauthorized unlock or removal of container doors, sending of silent alerts by the operation center to authorities for suspicious containers, unlocking of containers controlled remotely with an encrypted key. ¶[0073], the lock may determine if the instruction is authorized using public/private key cryptography); 
decrypting the first encrypted blob and the second encrypted blob to create a first blob and a second blob (Astrin, ¶[0062], the secure license server confirms that communications from locks contain proper certificates, public/private key encryption. ¶[0068], monitoring of unauthorized unlock or removal of container doors, sending of silent alerts by the operation center to authorities for suspicious containers, unlocking of containers controlled remotely with an encrypted key. ¶[0073], the lock may determine if the instruction is authorized using public/private key cryptography); and 
verifying the contents of the first blob and second blob (Astrin, ¶[0062], the secure license server confirms that communications from locks contain proper certificates, public/private key encryption. ¶[0068], monitoring of unauthorized unlock or removal of container doors, sending of silent alerts by the operation center to authorities for suspicious containers, unlocking of containers controlled remotely with an encrypted key. ¶[0073], the lock may determine if the instruction is authorized using public/private key cryptography). 

Regarding Claim 7, Bates in view of Astrin discloses the method of claim 6, further comprising providing the report to an inventory tracking system (Astrin, ¶[0012], the lock may transmit data periodically to the operation center which can track and monitor the state of the container).

Regarding Claim 8, Bates in view of Astrin discloses the method of claim 1, wherein the policy includes an emergency override key, and wherein, if the emergency override key is used, the method further comprising providing an alarm to a server (Astrin, ¶[0027], the smart lock may determine when alarm conditions exist and may send encrypted data. Also ¶[0114], a determination is made as to whether an override authorization has been received from the central station). 

Regarding Claim 13, Bates in view of Astrin discloses the computing device of claim 12, wherein the policy includes a first public key associated with a first computing device and a second public key associated with a second computing device (Astrin, ¶[0032], messages from sensor network to the lock and messages from the lock to the operation center may be encrypted using public/private key cryptography and digital certificate.  ¶[0055], the communication module may include public/private keys, digital certificate, encryption protocols etc. ¶[0062], the secure license server confirms that communications from locks contain proper certificates, public/private key encryption etc).

Regarding Claim 14, Bates in view of Astrin discloses the computing device of claim 13, wherein the computing device is configured to determine by:
receiving an encrypted blob from the first computing device encrypted with a private key associated with the first public key (Astrin, ¶[0062], the secure license server confirms that communications from locks contain proper certificates, public/private key encryption. ¶[0068], monitoring of unauthorized unlock or removal of container doors, sending of silent alerts by the operation center to authorities for suspicious containers, unlocking of containers controlled remotely with an encrypted key. ¶[0073], the lock may determine if the instruction is authorized using public/private key cryptography); 
receiving a second encrypted block from the second computing device encrypted with a second private key associated with the second public key (Astrin, ¶[0062], the secure license server confirms that communications from locks contain proper certificates, public/private key encryption. ¶[0068], monitoring of unauthorized unlock or removal of container doors, sending of silent alerts by the operation center to authorities for suspicious containers, unlocking of containers controlled remotely with an encrypted key. ¶[0073], the lock may determine if the instruction is authorized using public/private key cryptography); 
decrypting the first encrypted blob and the second encrypted blob to create a first blob and a second blob (Astrin, ¶[0062], the secure license server confirms that communications from locks contain proper certificates, public/private key encryption. ¶[0068], monitoring of unauthorized unlock or removal of container doors, sending of silent alerts by the operation center to authorities for suspicious containers, unlocking of containers controlled remotely with an encrypted key. ¶[0073], the lock may determine if the instruction is authorized using public/private key cryptography); and 
verifying the contents of the first blob and second blob (Astrin, ¶[0062], the secure license server confirms that communications from locks contain proper certificates, public/private key encryption. ¶[0068], monitoring of unauthorized unlock or removal of container doors, sending of silent alerts by the operation center to authorities for suspicious containers, unlocking of containers controlled remotely with an encrypted key. ¶[0073], the lock may determine if the instruction is authorized using public/private key cryptography).

Regarding Claim 17, Bates in view of Astrin discloses the computing device of claim 16, wherein the computing device is further configured to provide the report to an inventory tracking system (Astrin, ¶[0012], the lock may transmit data periodically to the operation center which can track and monitor the state of the container).

Regarding Claim 18, Bates in view of Astrin discloses the computing device of claim 11, wherein the policy includes an emergency override key, and wherein, if the emergency override key is used, the computing device being further configured to provide an alarm to a server (Astrin, ¶[0027], the smart lock may determine when alarm conditions exist and may send encrypted data. Also ¶[0114], a determination is made as to whether an override authorization has been received from the central station).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-Form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WASIKA NIPA/           Primary Examiner, Art Unit 2433